97 N.Y.2d 735 (2002)
769 N.E.2d 343
742 N.Y.S.2d 597
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
VINCENT WILLIAMS, Appellant.
Court of Appeals of the State of New York.
Argued February 6, 2002.
Decided March 14, 2002.
Center for Appellate Litigation, New York City (Michael J.Z. Mannheimer and Robert S. Dean of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Patricia Curran and Alan Gadlin of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, LEVINE, CIPARICK, WESLEY, ROSENBLATT and GRAFFEO concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*736 Defendant was convicted of manslaughter in the first degree after a jury trial. Defendant sought to introduce expert psychiatric evidence with regard to his justification defense "[i]n order to have the jury properly understand [his] state of mind as it impacts on his intent." To give defendant's request the "indepth thought that it deserves," the trial court asked for an offer of proof as to the content of the proposed expert psychiatric evidence. Defendant indicated that the expert would testify that "at the time of the murder [defendant] demonstrated paranoid delusional thinking and behavior" and "believed the victim of the murder was going to rob him of thousands of dollars worth of jewels." The trial court denied the request, and the Appellate Division subsequently affirmed defendant's conviction.
"As a general rule, the admissibility and limits of expert testimony lie primarily in the sound discretion of the trial court" (see, People v Lee, 96 NY2d 157, 162; People v Cronin, 60 NY2d 430, 433). We agree with the Appellate Division to the extent it determined that the trial court properly exercised its discretion in excluding the testimony of the expert.
Order affirmed in a memorandum.